'Claimant appeals from a decision disallowing a claim. The board has found: “ The weight of the credible and probative evidence fails to support a finding of an industrial accident or of causal relation between the disability, the death and the incident of December 1,1955.” On December 1,1955 decedent was found unconscious in the men’s room of his employer’s department store. A coemployee who first discovered decedent testified that he found him slumped in an unnatural position on a toilet seat, with his head leaning against the partition of the booth. When help arrived he was in a prone position on the floor. Eventually a brain operation was performed on March 39, 1956. The operative finding was a softening of the left temporal lobe of the brain of undetermined etiology. No evidence of trauma or old blood clots was found. The operating surgeon testified in substance that trauma had nothing to do with decedent’s death; that decedent probably fainted and that a pathological lesion in the brain was the cause of death. There was other medical testimony that decedent suffered a vascular insult in his brain prior to going to the men’si room and prior to the time that he slumped to the floor. This record presents nothing but a pure question of fact with ample evidence to sustain the board’s decision. Decision unanimously affirmed, without 'costs. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.